Citation Nr: 9917326	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under 38 United States Code, 
Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.  He was a prisoner of war from August 1944 to 
April 1945.  He died in October 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from January 1994 and February 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The appellant presented testimony 
from that RO at a video conference hearing held before the 
undersigned, seated in Washington, DC, in April 1999.

The Board initially notes that the veteran, shortly prior to 
his death, claimed that the evaluations then assigned his 
service-connected disabilities did not accurately reflect the 
severity of those disabilities.  The record reflects that 
although the appellant thereafter submitted a VA Form 21-534 
within one year of the veteran's death, the RO has not 
adjudicated the claims for entitlement to an increased rating 
for each of the veteran's service-connected disabilities for 
the purpose of accrued benefits.  This matter is therefore 
referred to the RO for appropriate action.

The Board notes that the issue of entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 has been developed for 
appellate consideration but is rendered moot by the Board's 
decision on the claim for service connection for cause of the 
veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died in October 1993 from pulmonary 
hemorrhage due to carcinoma of the left main stem bronchus, 
in turn caused by nicotine dependence.

3.  The veteran's nicotine dependence was caused or 
chronically worsened by his service-connected psychiatric 
disability.

4.  The veteran received an honorable discharge and is shown 
to have died from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 C.F.R. 
§§ 3.310(a), 3.312 (1998).

2.  The requirements for basic eligibility for dependents' 
educational assistance under 38 U.S.C., Chapter 35 have been 
met.  38 C.F.R. § 3.807 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, following the January 1994 
rating decision which initially denied the appellant's claim 
for service connection for the cause of the veteran's death, 
a Privacy Act Release was received from the appellant in 
August 1994, at which time she continued to argue that the 
veteran's death was service-connected.  The Board construes 
the appellant's statement to constitute a Notice of 
Disagreement with the January 1994 rating decision, and notes 
that the appellant timely filed her Substantive Appeal 
following the issuance of a Statement of the Case in 
September 1998.  The issues are therefore correctly listed on 
the title page of this action.

I.  Service connection for the cause of the veteran's death

Factual background

The veteran's death certificate discloses that he died in 
October 1993 at the age of 70.  The death certificate listed 
the immediate cause of death as pulmonary hemorrhage due to 
carcinoma of the left main stem bronchus.  Other significant 
conditions contributing to death included severe pulmonary 
emphysema.

At the time of the veteran's death, service connection was in 
effect for psychiatric disability, evaluated as 30 percent 
disabling; traumatic arthritis of the lumbar spine, rated as 
10 percent disabling; shell fragment wound scars of the right 
thigh and right arm, evaluated as noncompensably disabling; 
and an appendectomy scar, evaluated as noncompensably 
disabling.

Service medical records are negative for any complaints, 
finding or diagnosis of lung disability or cancer.  The 
records indicate that the veteran smoked cigarettes at the 
rate of one pack per day.

Private and VA treatment reports for February 1947 to March 
1991 document treatment since 1947 for the veteran's 
psychiatric disability, indicate that he continually smoked 
cigarettes at the rate of between one and four packs per day, 
and show treatment for chronic obstructive pulmonary disease 
(COPD) beginning in 1981.

On file are the reports of several VA examinations between 
May 1947 and August 1952 which are negative for evidence of 
respiratory abnormalities.  VA examinations in August 1982, 
March 1984 and June 1984 disclose that the veteran exhibited 
COPD; he reported smoking more than two packs per day of 
cigarettes since age 15. 

On file is a September 1993 statement by James F. Hogan, D.O.  
In his statement, Dr. Hogan indicated that the veteran 
carried a diagnosis of left main stem bronchi squamous cell 
carcinoma of the lung, and that the veteran suffered from 
deterioration of his psychiatric disability as well as severe 
COPD.

Of record are September 1995 and January 1998 statements by 
Dr. Hogan.  In his September 1995 statement, Dr. Hogan 
indicated that the veteran had died from lung cancer as a 
result of tobacco use and that all attempts to stop the 
veteran's smoking habit had failed.  He noted that the 
veteran's psychiatric symptoms had been severe, and he opined 
that the veteran had smoked cigarettes as a form of self 
medication to alleviate symptoms associated with his 
psychiatric disability.  In his January 1998 statement, Dr. 
Hogan clarified that he had known the veteran on a personal 
level, and stated that he would witness the veteran chain 
smoke cigarettes under stressful conditions.  Dr. Hogan 
concluded that the veteran had used tobacco excessively in 
order to ameliorate his psychiatric symptoms and he concluded 
that had the veteran not used smoking as self medication, he 
would have suffered a nervous breakdown.

At her April 1999 hearing before the undersigned, the 
appellant testified that she had always known the veteran to 
be very nervous and to smoke, and averred that he would smoke 
more in stressful situations.  She averred that the veteran 
had tried to quit smoking to no avail, and that he would 
smoke up to five packs of cigarettes per day.

Analysis

The Board has found the appellant's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of cancer of the bronchus during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

The Board notes that the provisions of 38 U.S.C. § 1103 
pertaining to service connection for disability resulting 
from tobacco use in service are not applicable to this case 
since the appellant's claim was filed prior to June 10, 1998.

As noted previously, service connection was in effect for 
psychiatric disability at the time of the veteran's death, 
and Dr. Hogan, in his September 1995 and January 1998 
statements, concluded, in essence, that the veteran used 
tobacco excessively as a form of self medication to alleviate 
symptoms associated with his psychiatric disability.  As, in 
the Board's opinion, the medical evidence clearly 
demonstrates that the veteran was dependent on nicotine and 
that his nicotine dependence was chronically worsened by his 
service-connected psychiatric disability, and in light of Dr. 
Hogan's conclusion that the veteran's nicotine dependence was 
responsible for the development of the carcinoma of the left 
main stem bronchus from which the veteran died, the Board is 
satisfied that the preponderance of the evidence supports the 
appellant's claim.  Accordingly, service connection for the 
cause of the veteran's death is warranted.

II.  Basic eligibility for DEA

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must have died of a service-connected disability, 
or the veteran must have had a service-connected disability 
which produced total disability permanent in nature, and died 
while a disability was so evaluated.  38 C.F.R. § 3.807.

The veteran's service records disclose that he received an 
honorable discharge.  As noted in the preceding section, 
service connection for the cause of the veteran's death has 
been established.  Therefore, basic eligibility for 
dependents' educational assistance benefits is established. 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to basic eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

